Exhibit 10.1
INVESCO LTD.
AMENDMENT NO. 1
TO THE
2008 GLOBAL EQUITY INCENTIVE PLAN
     THIS AMENDMENT NO. 1 (the “Amendment”) to the 2008 Global Equity Incentive
Plan, as amended and restated effective February 1, 2009 (the “GEIP”) is adopted
by Invesco Ltd. (the “Company”) pursuant to resolutions approved by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”) as of July 30, 2010, and shall be effective as of July 30, 2010.
W I T N E S S E T H:
     WHEREAS, the Company maintains the GEIP, and such plan is currently in
effect; and
     WHEREAS, pursuant to Section 12 of the GEIP, the Committee has the power
and authority to amend the GEIP;
     NOW, THEREFORE, the GEIP is hereby amended as set forth below:
     1. There shall be inserted in the text of the GEIP the Annex A set forth on
Exhibit A to this Amendment.
     2. Except as specifically provided in this Amendment, the GEIP shall remain
in full force and effect.
     IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to the 2008
Global Equity Incentive Plan to be effective as of the date set forth
hereinabove.

            Invesco Ltd.

      By:           Name:   Robert H. Rigsby        Title:   Assistant
Secretary   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
“ANNEX A
SPECIAL RULES RELATING TO
AUSTRALIAN PARTICIPANTS

1   Application

This Annex A applies to Awards granted to Participants who are Australian
residents for the purposes of Australian income tax laws at the time of grant.

2   Operative provisions

Notwithstanding anything in the Plan and in the Award Agreement to the contrary:

  (a)   the Committee has no power to accelerate vesting of the Restricted Stock
Units granted to Participants in the first 12 months of the relevant Award;    
(b)   no Restricted Stock Units shall vest automatically upon a Participant’s
Termination of Service due to Retirement; and     (c)   a Termination of Service
will be deemed to have occurred where a recipient ceases employment with their
employer, a holding company of their employer, a subsidiary of their employer or
a subsidiary of a holding company for the purposes of Subdivision 83A of the
Income Tax Assessment Act 1997 (Cth).”

 